Exhibit 10.1(b)
 
FIFTH AMENDMENT TO THE
CENTURYTEL UNION 401(K) PLAN
AS AMENDED AND RESTATED
EFFECTIVE DECEMBER 31, 2006


WHEREAS, the CenturyTel Union 401(k) Plan (“Plan”) was amended and restated by
CenturyTel, Inc. (the “Company”) effective December 31, 2006;
 
WHEREAS, the Company desires to amend the Plan to fully comply with the final
Treasury Regulations under Internal Revenue Code § 415;
 
WHEREAS, the Company reserved the right to amend the Plan in Section 13.1 of the
Plan and delegated to the Retirement Committee the right to amend the Plan to
comply with changes in governing laws and regulations;
 
NOW, THEREFORE, effective January 1, 2008, the Plan is amended as follows:
 
I.
 
Paragraph (a) of Section 1.14, Compensation, is amended and restated in its
entirety to read as follows:
 
 
(a)
Compensation.  Effective January 1, 2007, Compensation shall mean the total
amounts paid to a Participant by an Employer reported on Form W-2 of the
Participant plus Elective Deferrals, including Catch-up Contributions, made
pursuant to Section 3.1(d) of the Plan, contributions to Code Section 125 plans,
contributions to pay for qualified transportation fringe benefits under Code
Section 132(f)(2), and effective January 1, 2008, payments made after severance
from employment for services rendered during the Participant’s regular working
hours, provided such payments are made within 2 ½ months after severance from
employment (or by the end of the Plan Year in which the severance from
employment occurred, if later) and such payments would have been paid to the
Participant prior to severance from employment if the Participant had continued
in employment and would have been treated as Compensation at such
time.  Compensation shall exclude the following unless stated otherwise:

 
 
(1)
Overtime (for Group B Participants only). However, if a Group B Participant has
fewer than 80 hours of standard pay, in such Employee’s payroll period, overtime
pay is converted to standard pay until the Employee has 80 hours for Plan
purposes (40 hours if on a weekly payroll);

 
 
(2)
Reimbursements or other expense allowances, such as meal allowances, imputed
income, special credits for waiver of benefits, housing allowance, moving
expenses, and all other cash and non-cash fringe benefits;

 
 
(3)
Deferred compensation, and welfare benefits; and

 
 
(4)
Severance pay or termination pay in any form.

 
II.
 
The first sentence of Paragraph (b), Section 415 Compensation, of Section 1.14,
Compensation, is amended to read as follows:
 
Section 415 Compensation shall mean compensation as that term is used in Section
415(c)(3) of the Code.
 
III.
 
Paragraph (b), Correction of Excess Annual Additions, of Section 5.1, Defined
Contribution Limitation, is amended and restated in its entirety to read as
follows:
 
 
(b)
Correction of Excess Annual Additions.  If, as a result of the allocation of
forfeitures, a reasonable error in estimating the Participant’s Section 415
Compensation, or a reasonable error in estimating the amount of Elective
Deferrals that may be made with respect to any Participant under the limits of
Section 415 of the Code or under other facts and circumstances permitted by the
Commissioner of the Internal Revenue Service, Annual Additions exceed the
limitation set forth in Section 5.1(a), the excess will be disposed of in
accordance with the Employee Plans Compliance Resolution System (EPCRS), Rev.
Proc. 2008-50, 2008-35 I.R.B. 464, or such other method(s) deemed acceptable by
the Internal Revenue Service.

 
IV.
 
Paragraph (c), Annual Addition, of Section 5.1, Defined Contribution Limitation,
is amended and restated in its entirety to read as follows:
 
 
(c)
Annual Addition.  Annual Addition means annual addition as that term is used in
Section 415(c)(2) of the Code and Treasury Regulation Section 1.415(c)-1(b).

 
IN WITNESS WHEREOF, the Company has executed this amendment on this 15th day of
September, 2009.
 
 
CENTURYTEL, INC.
         
By: /s/ Stacey W. Goff   
 
Name:  Stacey W. Goff
 
Title:  Executive Vice-President,
           General Counsel and Secretary